Exhibit 10.3

 



 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “First Amendment”) amends the
Employment Agreement by and between Bio-Techne Corporation, a Minnesota
corporation (“Bio-Techne”), and Robert Gavin (“Employee”). This First Amendment
is effective as of January 29, 2015 (“Effective Date”).

 

RECITALS

 

 

WHEREAS, the Parties have entered into an Employment Agreement, dated November
25, 2014 (the "Existing Agreement"); and

 

WHEREAS, the Parties desire to amend the Existing Agreement to allow for
recoupment of incentive compensation in accordance with applicable laws or
company policies.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.     Definitions. Capitalized terms used and not defined in this Amendment
have the respective meanings assigned to them in the Existing Agreement.

 

2.     Amendments to the Existing Agreement. As of the Effective Date (defined
above), the Existing Agreement is hereby amended or modified as follows:

 

(a)     A new Section 2.5 is added to the Existing Agreement as follows:

 

“Recoupment. The incentive compensation payable to Employee pursuant to Sections
2.2 and 2.3 hereof shall be subject to reduction, cancellation, forfeiture or
recoupment as and to the extent required by the applicable provisions of any law
(including without limitation Section 10D of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder),
government regulation or stock exchange listing requirement, or clawback policy
or provision implemented by Bio-Techne pursuant to such law, regulation or
listing requirement.”

 

3.     Except as expressly provided in this First Amendment, all of the terms
and provisions of the Existing Agreement are and will remain in full force and
effect and are hereby ratified and confirmed by the Parties.

 

 
 

--------------------------------------------------------------------------------

 

 

 

THE PARTIES HAVE executed this Agreement in the manner appropriate to each as of
the dates set forth below.

 

BIO-TECHNE CORPORATION

 

 

 



By

 

//Charles Kummeth//

 

January 29, 2015

Its Chief Executive Officer

Date

                             

EMPLOYEE

                          //Robert Gavin//  

January 30, 2015

Robert Gavin

Date

